Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 1 of 6 Page ID #:3355



       Mark Punzalan (CA Bar No. 247599)
   1   Email: mark@chanpunzalan.com
   2   Nicole Daryanani (CA Bar No. 328068)
       Email: nicole@chanpunzalan.com
   3   CHAN PUNZALAN LLP
       2000 Alameda de las Pulgas, Suite 154
   4   San Mateo, CA 94403
       Telephone: 650.362.4150
   5
       Fax: 650.362.4151
   6
       Counsel for Defendants
   7   Jadoo TV, Inc. and Sajid Sohail

   8
   9                                UNITED STATES DISTRICT COURT
  10                               CENTRAL DISTRICT OF CALIFORNIA
  11                                     WESTERN DIVISION
  12   DISH NETWORK L.L.C.,                        Case No. 2:18-cv-09768-FMO-KS
  13
                      Plaintiff,                   DEFENDANT JADOOTV, INC.’S
  14          vs.                                  OPPOSITION TO PLAINTIFF DISH
                                                   NETWORK L.L.C.’s MOTION TO
  15   JADOOTV, INC., SAJID SOHAIL,                COMPEL PRODUCTION OF
       HASEEB SHAH, EAST WEST AUDIO                DOCUMENTS
  16   VIDEO, INC., and PUNIT BHATT,
  17                                               Judge: Hon. Karen L. Stevenson, Magistrate
                      Defendants.                  Date: February 26, 2020
  18                                               Time: 10:00 a.m.
                                                   Location: Courtroom: 580, 5th Floor
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 2 of 6 Page ID #:3356



   1          Defendant JadooTV, Inc. (“JadooTV”) submits the following opposition to Plaintiff DISH

   2   Network L.L.C.’s (“DISH’s”) Motion to Compel Production of Documents, Dkt. 132:

   3                        MEMORANDUM OF POINTS AND AUTHORITIES

   4   I. INTRODUCTION

   5          DISH’s motion to compel should be denied without prejudice. JadooTV has already

   6   produced more than 3,000 documents in categories agreed to by the parties’ attorneys. Moreover,

   7   as JadooTV has more fully articulated in its sections of the Local Rule 37.2 Joint Stipulation filed

   8   with DISH’s motion—see, e.g., Dkt. 132-1, page 10—this motion to compel is premature given
   9   that the bankruptcy stay was lifted mere weeks ago and the parties have not had sufficient time to

  10   meet and confer on the complex discovery issues involved since then. Finally, no motion to

  11   compel should be filed until the parties and the Court resolve the issue of whether this case should

  12   be transferred to the Northern District of California, where venue is more appropriate. JadooTV

  13   urges the Court to deny DISH’s motion for these reasons.

  14   II. ARGUMENT

  15          DISH originally filed this motion to compel on May 24, 2019. At that time, JadooTV

  16   openly stated that this motion to compel would be ineffective because JadooTV was about to file

  17   for bankruptcy, which would stay the case. This case was indeed stayed a week later due to

  18   JadooTV’s bankruptcy filing on May 31, 2019 before Judge William Lafferty in the Northern

  19   District of California. On that same date, JadooTV filed a Notice of Suggestion of Bankruptcy in

  20   the present case (Dkt. 78), which operated to stay these civil proceedings.

  21          As JadooTV’s bankruptcy proceeding progressed, Judge Lafferty worked with DISH and

  22   JadooTV to allow limited discovery to take place during the stay. In allowing some discovery,

  23   Judge Lafferty stated that the he was helping the parties find a “middle ground” with JadooTV

  24   responding to DISH’s requests for production “with less effort than normally is required in

  25   discovery, which is a big deal. Prettytime-intensive and pretty time sinkish. [sic]”

  26          A. JadooTV has produced 3,015 pages of documents at Judge Lafferty’s direction.
  27          During the stay, JadooTV produced thousands of pages of documents in the following

  28   categories, which were agreed to by DISH and JadooTV:
                                                     1
               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 3 of 6 Page ID #:3357



   1                  1. eMedia Documents

   2          JadooTV agreed to produce all eMedia documents in its custody and control from eight

   3   custodians proposed by DISH. These custodians were Sajid Sohail, Faisal Abdullah, Ahsan

   4   Salahuddin, Omar Abawi, Anwar Farooqi, Mohsin Salahuddin, Arsalan Salahuddin, and, in

   5   DISH’s words, “a joint customer support email account.” During the stay, JadooTV produced all

   6   eMedia documents in its custody and control from these eight custodians.

   7                  2. Sales and Financial Documents

   8          JadooTV agreed to produce the sales and financial documents in its custody and control
   9   sought by DISH. JadooTV has now produced all such documents in its custody and control.

  10                  3. South Asian Super Pac (“SASP”) Documents

  11          JadooTV agreed to produce, and has produced, documents regarding the South Asian

  12   Super Pac (“SASP”), including any documents related to JadooTV’s customer service chat logs,

  13   recordings, and call notes concerning SASP, Protected Channels, or Protected Channel VOD.

  14          Ultimately, JadooTV was not able to file a plan for reorganization during the bankruptcy

  15   matter, and both JadooTV and DISH agreed to lift the stay on this case, effective January 14,

  16   2020—mere weeks ago. Because the stay was just recently lifted, DISH’s motion to compel is not

  17   only premature but unfounded. JadooTV has already produced more than 3,000 pages of

  18   documents, which shows that it has been cooperating with DISH in good faith. Now that the stay

  19   has been lifted, JadooTV will continue to work with DISH in responding to valid discovery

  20   requests. This motion to compel is therefore premature as JadooTV should be allowed some time

  21   to produce discovery not previously agreed to during the bankruptcy proceeding.

  22          Additionally, the motion to compel should not be heard until the parties and the Court

  23   resolve the issue of whether this case should be transferred to the Northern District of California.

  24   The Court has previously questioned why venue is proper in the Central District of California,

  25   Dkt. 79, and JadooTV intends to refile its motion to transfer venue if meeting and conferring with

  26   DISH fails to resolve that issue. DISH has a case with similar allegations filed against JadooTV
  27   currently pending in the Northern District of California, the gravamen of which is similar to the

  28   case here. For the sake of fairness and judiciary efficiency, this case should be litigated in the
                                                         2
               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 4 of 6 Page ID #:3358



   1   Northern District, where it can then either be related or consolidated with that other case. Thus,

   2   JadooTV believes that this motion to compel should not be filed until the parties (or the Court)

   3   ultimately decide whether this case is transferred to the Northern District of California.

   4          B. DISH’s discovery requests do not comply with the Federal Rules.

   5          JadooTV has laid out the deficiencies with DISH’s requests at length in the parties’ Local

   6   Rule 37.2 Joint Stipulation (Dkt. 132-1) and will only touch on those deficiencies here. To

   7   reiterate just a few of the issues raised in that stipulation, DISH’s requests:

   8          •   seek documents beyond the scope of permissible discovery;
   9          •   seek documents not relevant to any party’s claims or defenses;

  10          •   seek documents not proportional to the needs of the case;

  11          •   are overbroad and unduly burdensome because they are not limited to any particular

  12              time period;

  13          •   seek confidential business information, trade secrets or competitively or technically

  14              sensitive information;

  15          •   are vague and ambiguous; and

  16          •   seek documents protected from disclosure by the attorney-client privilege, the attorney

  17              work product doctrine, the accountant-client privilege, common-interest privilege, or

  18              similar privileges or protections.

  19   JadooTV has also made specific objections to each of DISH’s requests which are detailed in the

  20   parties’ Local Rule 37.2 Joint Stipulation (Dkt. 132-1).

  21          C. DISH has not satisfied the Central District’s meet-and-confer requirement.

  22          “Before filing any motion relating to discovery under [Federal Rules] 26-37, counsel for

  23   the parties must confer in a good-faith effort to eliminate the necessity for hearing the motion or to

  24   eliminate as many of the disputes as possible.” Local Rule 37-1. Failure to comply with this rule is

  25   sufficient grounds to deny any motion to compel. See, e.g., DarbeeVision, Inc. v. C&A Mktg., Inc.,

  26   No. 18-0725, 2019 WL 2902697, at *5 (C.D. Cal. Jan. 28, 2019) (“Plaintiff’s failure to comply
  27   with the meet and confer requirements of Local Rule 37—which require the moving party to

  28   initiate the process by sending a letter to opposing counsel identifying the matters in dispute and
                                                         3
               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 5 of 6 Page ID #:3359



   1   the law supporting the party’s position, followed by a conference of counsel—is enough, by itself,

   2   to warrant dismissal of the Motion.”); Yagman v. Edmondson, No. 15-7210, 2016 WL 10651068,

   3   at *3 (C.D. Cal. June 6, 2016) (“The Court cannot conclude that Plaintiff engaged in good faith in

   4   the meet-and-confer process as required by Local Rule 37-1. [ . . . . ] Accordingly, the Motion is

   5   DENIED.”) If the Court denies DISH’s motion on this basis (or any other), JadooTV requests that

   6   it “require the movant, the attorney filing the motion, or both to pay the party or deponent who

   7   opposed the motion its reasonable expenses incurred in opposing the motion, including attorney's

   8   fees.” FRCP 37(a)(5)(B).
   9          DISH has not satisfied this meet-and-confer requirement. The company’s attorney spoke

  10   with counsel for JadooTV exactly once between when the bankruptcy stay lifted and when it filed

  11   its motion. It is unrealistic that any single phone call, even one hypothetically undertaken in good

  12   faith, could resolve discovery disputes as complex as DISH presents them to be in its motion.

  13   DISH’s motion is transparent litigation gamesmanship. Punzalan Decl., ¶ 2. The timing of that

  14   single telephone call is also telling: DISH’s attorney filed this motion to compel a mere two days

  15   afterwards. Id. DISH plainly had no intention on resolving these discovery issues and has

  16   regrettably burdened the Court with this premature motion instead.

  17          Moreover, JadooTV’s counsel, Chan Punzalan LLP, is new to this case: the firm

  18   substituted in on July 9, 2019 (Dkt. 89) and was not involved in discovery proceedings

  19   before bankruptcy. The firm has cooperated fully with DISH’s attorneys in the months since

  20   entering this case, but the transition in counsel has, of course, slowed the meet-and-confer process

  21   somewhat. Still, JadooTV has produced everything the company said it would across all agreed-

  22   upon categories of production, and JadooTV’s attorney has informed DISH of that. It is unclear

  23   why DISH now says that JadooTV has failed to produce documents, and DISH has not clarified

  24   why it believes this to be the case. While JadooTV will continue to participate in the meet-and-

  25   confer process in good faith, DISH appears to be attempting to manufacture a discovery dispute

  26   where there is none.
  27   //

  28   //
                                                        4
               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
Case 2:18-cv-09768-FMO-KS Document 138 Filed 02/05/20 Page 6 of 6 Page ID #:3360



   1          D. The Court should deny DISH’s request for attorneys’ fees.

   2          Despite the bankruptcy stay, JadooTV has produced more than 3,000 documents under

   3   Judge Lafferty’s guidance. DISH’s motion to compel is not only premature but unfounded since

   4   JadooTV has produced the documents agreed upon by the parties during the stay. DISH’s

   5   discovery requests are also overbroad and impose an undue burden on JadooTV as the company

   6   struggles to survive coming out of bankruptcy, which undermines Judge Lafferty’s direction. In

   7   any event, the bankruptcy stay was only recently lifted, and JadooTV has and will continue to

   8   cooperate fully with DISH to produce any additional relevant documents in this case.
   9   III. CONCLUSION

  10          For the reasons outlined above and more thoroughly explored in the parties’ Local Rule

  11   37.2 Joint Stipulation (Dkt. 132-1), JadooTV requests that this Court deny DISH’s motion and

  12   require DISH to pay the “reasonable expenses incurred in opposing [it], including attorney’s fees”

  13   under Federal Rule 37(a)(5)(B).

  14

  15   Dated: February 6, 2020                             CHAN PUNZALAN LLP

  16

  17                                                       /s/ Mark Punzalan
                                                           Mark Punzalan
  18
                                                           Counsel for Defendants
  19
                                                           Jadoo TV, Inc. and Sajid Sohail
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                       5
               DEFENDANT JADOOTV, INC.’S OPPOSITION TO PLAINTIFF DISH NETWORK L.L.C.’S
                           MOTION TO COMPEL PRODUCTION OF DOCUMENTS
